Title: From Abigail Smith Adams to John Quincy Adams, 23 June 1818
From: Adams, Abigail Smith
To: Adams, John Quincy


				
					Dear Son
					Quincy June 23d 1818
				
				enclosed is a Letter which you will see contains a request to me; and through me to you. the ploughing with the Hiffer is not yet out of date. were the object an office, I should refuse to medle with it, but as it is only a simple renewal of a midshipman from one ship & station to an other, I would hope no great interest necessary; particularly as his Health has sufferd severely in this Southern expidition. Mr John Marston has been with Captain Finch to Amelia Island, to Savanah & I think Charlstown. he took a fever in which his Life for some time was despaird of, and his Father and Family are very anxious about him. If you will speak to the Secretary of the Navy for him, perhaps he may obtain his wishes—Your Father empowers me to add that he joins in the same request. we have on former occasions experienced the Friendly and obligeing disposition of the Secretary; in applications of a similar kind, in favour of mr Clark who is now daily looked for in the Washington—Yours Sons were all well, the last week: George & Josiah Quincy past last Wednesday with us. Being ordination day in Boston, & holiday in Cambridge—with the hope of seeing you e’er long if only for a short time—I am consoled with the prospect, / and am your affectionate / Mother
				
					Abigail Adams—
				
				
			